Judgment, Supreme Court, New York County (Burton S. Sherman, J.), entered March 18, 1991, which, in a proceeding to vacate an arbitration award, granted respondent’s cross motion to dismiss the petition for lack of jurisdiction, unanimously affirmed, with costs.
We agree with the IAS court that the individual who allegedly accepted service on respondent’s behalf, a building porter, not in respondent’s employ, was neither a person of suitable age and discretion within the meaning of CPLR 308 (2) (1 Weinstein-Korn-Miller, NY Civ Prac ¶ 308.13), nor authorized to receive service (General Associations Law § 13; cf., Matter of Franz v Board of Educ., 112 AD2d 934, 935, lv denied 67 NY2d 603; 2 Weinstein-Korn-Miller, op. cit., ¶ 320.07). Moreover, the process was not thereafter mailed in accordance with CPLR 308 (2).
Petitioners, having failed to meet their burden of proof by a *227preponderance of evidence that personal jurisdiction was obtained over respondent president, the proceeding was properly dismissed (Lexington Ins. Co. v Schuyler Bumpers, 125 AD2d 554). Concur — Murphy, P. J., Carro, Wallach and Smith, JJ. [See, 149 Misc 2d 879.]